DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “A soda siphon carbonated water maker beverage system for adding flavors, minerals, and/or nutritional supplements to beverages comprising” in lines 1-3.  It appears the claim should recite “A soda siphon carbonated water maker beverage system for adding flavors, minerals, and/or nutritional supplements to beverages, the soda siphon carbonated water maker beverage system comprising” in order to directly refer to the structure that the transitional phrase “comprising” modifies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 8-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a housing” in line 9.  It is unclear if the housing is a different structure than “a soda siphon carbonated water maker” recited in Claim 1, line 4 or if the housing is a structure that is part of the soda siphon carbonated water maker.
Claim 1 recites the limitation “the funnel type housing of the soda siphon carbonated water maker” in line 13.  There is insufficient antecedent basis for the funnel type housing to be a part of the soda siphon carbonated water maker.
Claim 1 recites the limitation “content of the sealed capsule” in line 16.  It is unclear if this refers to “flavors, minerals, and/or nutritional supplements” recited in Claim 1, lines 2-3 or to entirely different contents.
Claim 1 recites the limitation “liquid” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unknown if “liquid” is associated with liquid internal to the capsule or if “liquid” is provided by a structure external to the soda siphon carbonated water maker.
Claim 1 recites the limitation “wherein the upper wall tears as a result of an applied force of a gas stream” in lines 14-15 as well as the limitation “content of the sealed capsule comprising said flavors, minerals, and/or nutritional supplements are pushed into liquid and dissolve” in lines 16-17.  It is unclear if the upper wall only tears, if the upper wall only dissolves, or if the upper wall tears and dissolves simultaneously.
Claim 1 recites the limitation “liquid’ in line 17.  It is unclear if this refers to “water” recited in Claim 1, line 8 or refers to an entirely different liquid.
Claim 1 recites the limitation “the content” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “due to molecules of the gas stream, sparkling water” in line 19.  It is unclear if “sparkling water” is different from “liquid” recited in Claim 1, line 18 or if “sparkling water” is the same as “liquid.”
Claim 1 recites the limitation “wherein due to molecules of the gas stream sparkling water mixed with the content of the sealed capsule comprising said flavors, minerals, and/or nutritional supplements flows upwards through the funnel and through the sealed capsule” in lines 18-20.  It is unclear how molecules of a gas stream causes the contents of the capsule to flow upwards.  There is insufficient antecedent basis for any structure that causes upward flow of the capsule contents.  The phrase “soda siphon carbonated water maker” in Claim 1, line 4 does not positively recite a siphon.
Claim 8 recites the limitation “wherein said sealed capsule is a soluble sealed capsule in which all components are soluble” in lines 1-2.  However, Claim 1, lines 14-15 recite “wherein the upper wall tears as a result of the applied force of a gas stream coming from the soda siphon carbonated water maker.”  It is unknown how a sealed capsule in which all components including the upper wall are soluble can have an upper wall capable of being torn when the upper wall is soluble.
Claim 9 recites the limitation “a stream of water” in lines 2-3.  It is unclear if this refers to “water” recited in Claim 1, line 8 or if these are two different waters.
Claim 10 recites the limitation “wherein said polymer is a PVOH-Polyvinyl alcohol” in lines 1-2.  It is unclear if PVOH is different than Polyvinyl alcohol.  For purposes of examination Examiner interprets PVOH and Polyvinyl alcohol to refer to the same polymer.
Claim 12 recites the limitation “a water medium” in lines 3-4.  It is unclear if this refers to “water” recited in Claim 1, line 8, “liquid” recited in Claim 1, line 17, or refers to an entirely different water medium.
Clarification is required.
Claim 4 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeiro US 2020/0229458 in view of Cominelli et al. US 2013/0209636, Nichols US 2017/0079465, Carr et al. US 2013/0061762, and Lassota et al. US 2003/0126993.
Regarding Claim 1, Naberio discloses a beverage system comprising a capsule containing flavors (coffee) wherein the capsule comprises a container with an upper wall (top of capsule) and a bottom wall (bottom of capsule) that are both dissolvable (soluble) in water (a stream of fluid) (‘458, Paragraphs [0041] and [0043]), i.e. all components of the capsule are dissolvable wherein the capsule is used in a housing of a beverage making machine (‘458, FIG. 1) (‘458, Paragraph [0056]).
Nabeiro is silent regarding the sealed capsule and the housing of the beverage making machine being part of a soda siphon carbonated water maker wherein the housing is a funnel type housing and the sealed capsule is located inside the funnel type housing of the soda siphon carbonated water maker.
Cominelli et al. discloses a beverage machine comprising a housing (brew chamber) holding a capsule (beverage cartridge) containing a beverage medium wherein the beverage medium is held in the brew chamber as in drip coffee brewing systems and used in systems that dispense heated water only (‘636, Paragraph [0015]) where the invention is employed with drip type coffee brewers and a soda siphon carbonated water maker (carbonated beverage machines) (‘636, Paragraph [0028]) where the housing (brew chamber) includes ground coffee or a flavored drink mix contained in a cartridge or not (‘636, Paragraph [0032]).
Both Nabeiro and Cominelli et al. are directed towards the same field of endeavor of beverage making machines using a beverage cartridge to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nabeiro that uses a soluble coffee capsule and use the soluble coffee capsule in a carbonated water maker beverage machine wherein the capsule is disposed in a housing of the beverage machine since Cominelli et al. teaches that it was known to utilize a soluble beverage cartridge in a soda siphon carbonated water maker.  Cominelli et al. teaches using the invention in a drip type coffee brewer.  One of ordinary skill in the art would utilize the completely soluble capsule of Nabeiro in the housing of the beverage machine of Cominelli et al. in order to make a beverage without any components that need to be disposed of.
Further regarding Claim 1, Nabeiro modified with Cominelli et al. is silent regarding the housing of the soda siphon carbonated water maker being a funnel type housing and the carbonated water maker to use a siphon.
Nichols discloses a beverage system comprising a beverage machine comprising a housing (beverage brewing chamber 30) that receives coffee or espresso grounds wherein the housing (beverage brewing chamber 30) is shaped as a funnel where water is delivered to the brewing chamber (‘465, Paragraphs [0024]-[0025]) wherein a pod retaining device is retained (‘465, FIG. 3) (‘465, Paragraphs [0039]) and a carbonated beverage can be made (‘465, Paragraph [0033]).
Both Nabeiro and Nichols are directed towards the same field of endeavor of beverage systems comprising a beverage making machine and beverage ingredients to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the housing of the beverage making machine of Nabeiro to be a funnel shaped housing as taught by Nichols since the configuration of the claimed housing of the beverage making machine is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed housing of the beverage making machine was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Nichols teaches that there was known utility in the beverage making machine art to construct the housing in which beverage ingredients are stored to be in the shape of a funnel.
Further regarding Claim 1, Nabeiro modified with Cominelli et al. and Nichols is silent regarding the carbonated soda maker to use a siphon.
Carr et al. discloses a beverage machine comprising a soda fountain for preparing coffee (‘762, Paragraph [0030]) wherein the invention is used with coffee percolators that dispense coffee through a filter funnel into an outlet nozzle assembly or soda siphons (‘762, Paragraph [0080]).  Lassota et al. also discloses a brewing system comprising a siphon connection between a brew water tank and a brew basket (‘993, Paragraph [0020]) wherein coffee or carbonated water is made (‘993, Paragraph [0076]).
Nabeiro, Carr et al., and Lassota et al. are all directed towards the same field of endeavor of beverage machines used to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nabeiro and use the beverage machine with a soda siphon since Carr et al. and Lassota et al. both teach that it was known in the beverage making machine art to utilize soda siphons to supply liquid to the beverage making machine.
Further regarding Claim 1, the limitations “for adding flavors, minerals, and/or nutritional supplements to beverages,” “wherein the upper wall tears as a result of an applied force of a gas stream coming from the soda siphon carbonated water maker which is directed into the sealed capsule wherein content of the sealed capsule comprising said flavors, minerals, and/or nutritional supplements are pushed into liquid and dissolve wherein due to molecules of the gas stream sparkling water mixed with the content of the sealed capsule comprising said flavors, minerals, and/or nutritional supplements flows upwards through the funnel and through the sealed capsule dissolving the sidewalls of the capsule” are seen to be recitations regarding the intended use of the “soda siphon carbonated water maker beverage system.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nabeiro discloses the capsule to be soluble and dissolve when subjected to water (‘458, Paragraph [0043]).  Carr et al. discloses using a siphon to supply liquid (‘762, Paragraph [0080]).  It is noted that applicant withdrew Group II of the Restriction Requirement mailed October 22, 2021 drawn to a method of using the system.  The limitations “wherein the upper wall tears as a result of an applied force of a gas stream coming from the soda siphon carbonated water maker which is directed into the sealed capsule wherein content of the sealed capsule comprising said flavors, minerals, and/or nutritional supplements are pushed into liquid and dissolve wherein due to molecules of the gas stream sparkling water mixed with the content of the sealed capsule comprising said flavors, minerals, and/or nutritional supplements flows upwards through the funnel and through the sealed capsule dissolving the sidewalls of the capsule” are also limitations regarding the method of using the system, which was non-elected.
Regarding Claim 8, Nabeiro discloses the sealed capsule to be a soluble sealed capsule in which all components are soluble (‘458, Paragraph [0043]).
Regarding Claim 12, the combination of Nabeiro modified with Cominelli et al., Nichols, Carr et al., and Lassota et al. discloses the funnel type housing (‘465, Paragraphs [0024]-[0025]) holding the sealed capsule in place (‘636, Paragraph [0032]) and conveying the contents of the sealed capsule into a water/sparkling water medium in the water/beverage systems (‘465, Paragraph [0033]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nabeiro US 2020/0229458 in view of Cominelli et al. US 2013/0209636, Nichols US 2017/0079465, Carr et al. US 2013/0061762, and Lassota et al. US 2003/0126993 as applied to claim 1 above in further view of Kessler US 2006/0024420.
Regarding Claim 4, Nabeiro modified with Cominelli et al., Nichols, Carr et al., and Lassota et al. is silent regarding the container of the dissolvable sealed capsule being a cup shaped container.
Kessler discloses a coffee tablet having a shape obtained by molding a coffee composition that contains coffee solids in a mold (‘420 ,Paragraphs [0011]-[0012]) having a coffee coating wherein any shape can be used wherein the soluble beverage tablet takes on the shape of the cavity of the mold (‘420, Paragraph [0023]).
Both Nabeiro and Kessler are directed towards the same field of endeavor of edible and completely soluble beverage ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dissolvable capsule of Nabeiro to have any shape such as a cup shaped container since Kessler teaches that any shape of soluble beverage tablet can be used.  The configuration of the claimed edible and dissolvable beverage tablet is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed completely soluble beverage ingredients was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeiro US 2020/0229458 in view of Cominelli et al. US 2013/0209636, Nichols US 2017/0079465, Carr et al. US 2013/0061762, and Lassota et al. US 2003/0126993 as applied to claim 8 above in further view of Kumar et al. US 2014/0356603.
Regarding Claims 9-10, Nabeiro discloses the soluble sealed capsule being made of materials that react with the stream of fluid (‘458, Paragraph [0043]).
Nabeiro modified with Cominelli, Nichols, Carr et al., and Lassota et al. is silent regarding the soluble sealed capsule being made of a PVOH polyvinyl alcohol polymer.
Kumar et al. discloses a sealed beverage capsule (water soluble packet 100) (‘603, Paragraph [0071]) comprising a container with an upper wall (second water soluble film 20) and a bottom wall (bottom of first water soluble film 10) that are both dissolvable when subjected to a stream of fluid (‘603, Paragraph [0063]).  Kumar et al. further discloses the soluble sealed capsule being made of a polyvinyl alcohol polymer (PVOH) (‘603, Paragraphs [0046] and [0066]).
Both Nabeiro and Kumar et al. are directed towards the same field of endeavor of soluble sealed capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible soluble sealed capsule of Nabeiro to be made out of polyvinyl alcohol polymer (PVOH) as taught by Kumar et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Kumar et al. teaches that there was known utility in using polyvinyl alcohol as a material in making an edible soluble sealed capsule to make a beverage.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Applicant contends on Page 8 of the Remarks that the claims have been amended to overcome the rejections to 35 USC 112(b).
Examiner notes that several rejections to 35 USC 112(b) have been made in view of the amendments.  Regarding applicant’s assertion that parts of the container are dissolvable when subjected to a stream fluid that encompasses liquids and gases and that fluid is changed to water would not require the parts of the container to be dissolvable when subjected to a stream of gas, there are currently rejections under 35 USC 112(b) regarding the use of “liquid” and “water,” “gas stream,” and “sparkling water.”
Applicant contends on Page 9 of the Remarks that intended use arguments in connection with 35 USC 103 rejections can be avoided by claiming an entire soda siphon carbonated water maker beverage system rather than a set up to be implemented in such a system and has amended the claims to positively recite a soda siphon carbonated water maker and deleted the word “for” in the limitation regarding a housing for holding the sealed capsule in the soda siphon carbonated water maker.
Examiner first notes that applicant has not specifically and distinctly pointed out the supposed errors of the Office Action of the rejections under 35 USC 103(a) to Nabeiro in view of Cominelli et al., Nichols, Carrn et al., and Lassota et al.  With respect to applicant’s assertion that the intended use limitations have been overcome, Claim 1 still contains other limitations that are intended use limitations as enumerated in the rejections above.  Claim 1 recites limitations regarding the method of using the soda siphon carbonated water maker beverage system comprising a soda siphon carbonated water maker in combination with a sealed capsule.  These method of using limitations are rejected using the intended use rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792